UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4293


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL ANTONIO DOZIER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:14-cr-00079-MSD-TEM-1)


Submitted:   January 29, 2016             Decided:   February 16, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Suzanne V. Katchmar, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant. Kaitlin Courtney Gratton,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Dozier pled guilty to being a felon in possession

of a firearm.          He received an 84-month sentence.            On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising three claims but asserting that there

are no meritorious grounds for appeal.             Although informed of his

right to do so, Dozier has not filed a supplemental brief.                  The

Government declined to file a response.            We affirm.

       Counsel first contends that Dozier’s plea was not knowing

and voluntary because the district court did not inquire at the

Fed. R. Crim. P. 11 hearing whether Dozier understood that he

was waiving his right to present evidence and to testify on his

own behalf.      See Fed. R. Crim. P. 11(b)(1)(E).               Because Dozier

did not move to withdraw his plea, we review this claim for

plain error.         United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     Here, we find no plain error, as the district court

substantially        complied   with   Rule   11   when   accepting    Dozier’s

plea.     Given no indication to the contrary, we therefore find

that    the   plea    was   knowing    and   voluntary,   and,    consequently,

final and binding.          See United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).

       Counsel also questions whether the sentence is procedurally

reasonable in two respects.            First, counsel claims that Dozier’s

offense level may have been improperly calculated under U.S.

                                         2
Sentencing Guidelines Manual § 2K2.1(a)(2) (2014) because one of

the prior drug convictions used to enhance the sentence was for

distributing an imitation controlled substance.                  Second, counsel

questions     an   enhancement         under    USSG     § 2K2.1(b)(6)(b)       for

possession    of   a   firearm        in   connection    with    another    felony

offense.

     We review a sentence for reasonableness, applying an abuse

of discretion standard.          Gall v. United States, 552 U.S. 38, 46

(2007).     This court first reviews the sentence for significant

procedural error, and if the sentence is free from such error,

it   then    considers     the    substantive          reasonableness      of   the

sentence.     Id. at 51.

     Because Dozier did not object to the use of the imitation

distribution conviction in calculating his sentence, we review

for plain error whether the court procedurally erred in this

regard.      United    States    v.    Olano,   507    U.S.   725,   732   (1993);

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                        We

conclude that the district court did not procedurally err in

applying the USSG § 2K2.1(a)(2) enhancement.                  There was no plain

error in treating distribution of an imitation substance as a

conviction for distribution of a counterfeit substance under the

Guidelines.     See United States v. Mills, 485 F.3d 219, 222 (4th

Cir. 2007) (Maryland conviction for possession with intent to



                                           3
distribute      a    look-alike      controlled          substance       qualifies       under

USSG § 2K2.1(a)(2) as a counterfeit substance).

       Finally,      Dozier       claims    error       in     receiving      a    four-level

enhancement         for    possessing       the     firearm       in    connection         with

another       felony      offense—possession            with    intent     to      distribute

marijuana.          See USSG § 2K2.1(b)(6)(B).                  Under the Guidelines,

the “in connection with” requirement is satisfied where “in the

case of a drug trafficking offense in which a firearm is found

in close proximity to the drugs, . . . application of [the

enhancement] is warranted because the presence of the firearm

has the potential of facilitating another felony offense.                                 USSG

§ 2K2.1 cmt. n.14(B); see also United States v. Jenkins, 566

F.3d 160, 163 (4th Cir. 2009).

       No clear error is apparent from the record.                                 The facts

sufficiently supported that the half ounce of marijuana packaged

in    10    separate      small    baggies,       alongside      $350    in       cash   and   a

loaded firearm, both also found on Dozier’s person, was intended

for        distribution.            Thus,         the     enhancement           under      USSG

§ 2K2.1(b)(6)(B) was appropriate.

       In    accordance      with    Anders,       we    have     reviewed        the    entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Dozier’s conviction and sentence.

This court requires that counsel inform Dozier, in writing, of

the right to petition the Supreme Court of the United States for

                                              4
further review.      If Dozier requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Dozier.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     5